Name: Commission Regulation (EEC) No 2629/81 of 10 September 1981 amending for the second time Regulation (EEC) No 2600/79 on storage contracts for table wine, grape must and concentrated grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258/ 14 Official Journal of the European Communities 11 . 9 . 81 COMMISSION REGULATION (EEC) No 2629/81 of 10 September 1981 amending for the second time Regulation (EEC) No 2600/79 on storage contracts for table wine, grape must and concentrated grape must This Regulation lays down rules for the conclusion of the storage contracts referred to in Articles 7, 8, 9, 12 and 12a of Regulation (EEC) No 337/79, hereinafter called "contracts".' 2. Article 5 is replaced by the following : 'Article 5 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 12a (5) thereof, Whereas Commission Regulation (EEC) No 2600/79 (3), as amended by Regulation (EEC) No 2252/80 (4), laid down the detailed rules for the appli ­ cation of the various systems of storage contracts for table wine, grape must and concentrated grape must ; whereas, after adoption of that Regulation , further provision for concluding private storage contracts was made in Article 12a of Regulation (EEC) No 337/79 ; whereas the detailed rules for the application of that new contract system should be laid down ; whereas, for this purpose, the procedure laid down in Regulation (EEC) No 2600/79 should merely be extended to the said contracts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Except in the case of storage contracts, concluded pursuant to Articles 12 or 12a of Regulation (EEC) No 337/79, contracts shall cover a minimum quan ­ tity of 100 hi in the case of wine, 30 hi in the case of must and 10 hi in the case of concentrated must.' 3 . The first subparagraph of Article 9 is replaced by the following : 'Except in the case of contracts concluded pursuant to Articles 12 or 12a of Regulation (EEC) No 337/79, contracts for table wines shall stipulate that the payment of aid by the intervention agency and the corresponding obligations on producers may be terminated in respect of all or part of the quantities stored if the conditions set out in Article 9 (3) of Regulation (EEC) No 337/79 are fulfilled.' 4 . Article 13 ( 1 ) (a) is replaced by the following : '(a) in the case of a short-term contract or of a contract concluded pursuant to Articles 12 or 12a of Regulation (EEC) No 337/79, not more than four weeks after its expiry date.' 5 . Article 18 ( 1 ) is replaced by the following : ' 1 . Each Member State shall appoint an interven ­ tion agency empowered to implement the measures provided for in Articles 7, 8,9, 12 and 1 2a of Regu ­ lation (EEC) No 337/79 and in this Regulation.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2600/79 is hereby amended as follows : 1 . The first subparagraph of Article 1 is replaced by the following : Article 2 (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 360, 31 . 12. 1980, p . 18 . P) OJ No L 297, 24. 12. 1979, p. 15. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.O OJ No L 227, 29 . 8 . 1980, p . 10 . 11 . 9. 81 Official Journal of the European Communities No L 258/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 September 1981 . For the Commission Poul DALSAGER Member of the Commission